DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In claim 18, the limitation “… wherein an agent [[which may be]] selected from the group consisting of …” should be changed to avoid informal language.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 14, the language “…wherein said gal-3 and said TNF [[factors]] receptors are removed by apheresis …” should be changed to specify that the receptors, and not the TNF’s are removed by apheresis. 

Claim 18 calls for “… is added to said withdrawn blood prior to its return to said mammal …” There is insufficient antecedent basis for these limitations in the claim. Steps of withdrawing blood from the mammal and returning the blood to the mammal first appear in claim 15, but not in parent claim 14. 
Claims 15-17 and 19 are rejected for depending on a rejected parent claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Duffin; R. Paul et al. (US 20120164628 A1) in view of Howell; Mark Douglas (US 20070065514 A1), in view of Muntendam; Pieter (US 20130029955 A1). 
Regarding claim 14, Duffin discloses a method of treating a mammal for a condition mediated at least in part by high levels of galectin-3 (gal-3) (¶ [0002] Methods, devices and systems for capturing biomarkers; ¶ [0065], bind and remove a broad spectrum of viruses including HIV, Hepatitis C virus (HCV), and Orthopox virus from human blood), comprising:
Selectively removing an amount of gal-3 from blood from said mammal (¶ [0104] Removal or inhibition of circulating galectin-3 can also have therapeutic effects; ¶ [0139] In another embodiment, affinity substrates are prepared to use antibodies to affinity capture cathepsin D and galectin-3; ¶ [0140] The lectin and antibody resins demonstrating the most efficient removal of … Galectin-3; ¶ [0145] The affinity cartridges are used to isolate and concentrate cancer biomarkers (Cathepsin-D, galectin-3); ¶ [0181] Affinity chromatography cartridge capture of galectin-3 from blood); and 
wherein said gal-3 is removed by apheresis (¶ [0061] Some embodiments of the devices described herein can include a HEMOPURIFIER™ affinity capture cartridge (Aethlon). A HEMOPURIFIER™ affinity capture cartridge can include a hollow-fiber plasmapheresis cartridge comprising affinity capture agents such as immobilized lectins; ¶ [0064] selective and quantitative removal of HIV derived viral proteins and particles from culture fluids, plasma, and infected blood using the HEMOPURIFIER™ affinity capture cartridges). 
Duffin teaches the invention substantially as claimed by Applicant but does not selectively remove TNF receptors. Howell discloses a method for stimulating immune responses in a mammal (¶ [0017], [0028], [0039]), comprising: 
treating the blood of a mammal (¶ [0058], obtaining a biological fluid from the mammal); 
selectively removing an amount of soluble tumor necrosis factor (TNF) receptors from said blood from said mammal (¶ [0058], contacting the biological fluid with a tumor necrosis factor alpha (TNF alpha) mutein having specific binding activity for a soluble tumor necrosis factor receptor (TNFR); removing the TNF alpha mutein bound to the soluble TNFR from the biological fluid to produce an altered biological fluid having a reduced amount of soluble TNFR; ¶ [0059], the TNF alpha mutein can have specific binding activity for more than one type of soluble TNFR, for example, both sTNFRI and sTNFRII); 
wherein said TNF receptors are removed by apheresis (¶ [0058], a method using whole blood as the biological fluid can further include the step of separating the whole blood into a cellular component and an acellular component or a fraction of the acellular component, wherein the acellular or the fraction of the acellular component contains a soluble TNFR). 
Howell enhances a patient’s immune response in order to resolve or decrease the severity of a pathological condition (¶ [0017], [0028]). One would be motivated to modify Duffin by selectively removing TNF receptors as taught by Howell to resolve symptoms associated with an infection. Therefore, it would have been obvious to modify Duffin with the TNFR removal of Howell in order to assist a patient’s immune system when treating a viral infection. 
Duffin and Howell do not administer a gal-3 binding agent. Muntendam discloses methods and compositions for inhibiting galectin-3 in a subject (¶ [0005], [0018], [0019], [0030]), wherein a gal-3 binding agent is administered to a mammal (¶ [0030], the composition may comprise a pectin and/or a purified pectin fragment … a substituted lactosamine (e.g., N-acetyllactosamine); ¶ [0041] In some embodiments, a functional group of a pectin may be modified … at least some of the carboxyl groups of galacturonic acid may be esterified … at least some of the carboxyl groups may be alkyl methyl esters (e.g., methyl esters) … between about 10% and about 90% of the carboxyl groups may be esterified … a pectin may be acetylated … a pectin may be amidated; ¶ [0119], Parenteral administration may include subcutaneous injections, intravenous or intramuscular injections, or infusion techniques). 
Muntendam treats symptoms of heart failure linked with Gal-3 (¶ [0006], [0034], [0062]). A skilled artisan would have been able to modify Duffin and Howell with the gal-3 binding agent of Muntendam by administering the gal-3 binding agent while conducting apheresis. For example, the patient may be administered the gal-3 binding agent during the same session as apheresis. One would be motivated to modify Duffin and Howell with the gal-3 binding agent of Muntendam to treat symptoms of another disease associated with a Gal-3 blood marker. Therefore, it would have been obvious to modify Duffin and Howell with the gal-3 binding agent of Muntendam in order to treat symptoms of heart failure. 

Regarding claim 15, Duffin discloses that said apheresis comprises withdrawing blood from said mammal, directing said withdrawn blood through modules wherein said blood comes in contact with agents which bind gal-3, and thereafter said blood is returned to said mammal (¶ [0037] FIG. 12 shows a photograph of a SDS-PAGE gel with samples including diluted plasma and material eluted from a HEMOPURIFIER™ subsequent to recirculating plasma over the Hemopurifier; ¶ [0061] Some embodiments of the devices described herein can include a HEMOPURIFIER ™ affinity capture cartridge (Aethlon). A HEMOPURIFIER ™ affinity capture cartridge can include a hollow-fiber plasmapheresis cartridge comprising affinity capture agents such as immobilized lectins, antibodies or other binding agents). 
Duffin lacks agents which bind TNF receptors. Howell discloses a method wherein said apheresis comprises withdrawing blood from said mammal (¶ [0058], obtaining a biological fluid from the mammal);
directing said withdrawn blood through modules wherein said blood comes in contact with agents which bind TNF receptors (¶ [0058], contacting the biological fluid with a tumor necrosis factor alpha (TNF alpha) mutein having specific binding activity for a soluble tumor necrosis factor receptor (TNFR)); and 
thereafter said blood is returned to said mammal (¶ [0058], administering the altered biological fluid to the mammal). 
Howell assists a patient’s immune system when treating a viral infection (¶ [0017], [0028]). Regarding the rationale and motivation to modify Duffin with the TNFR binding agents of Howell, see discussion of claim 14 above. 

Regarding claim 16, Duffin discloses a method wherein said blood which is withdrawn from said mammal is separated into cellular components and plasma prior to passing through said modules (¶ [0032], FIG. 7B shows the removal rate of gp120 by extracorporeal filtration; ¶ [0055], the membrane can have pores 200-500 nm in diameter … which will allow passage of macromolecules … but not most cellular components of a biological medium, e.g., blood and blood cells; ¶ [0063], devices comprising a HEMOPURIFIER™ affinity capture cartridge can include one or more additional ports that allow biological medium e.g., plasma, on the outside of the hollow fibers to be removed from the cartridge); and 
wherein said plasma but not said cellular components are passed through said modules, after which said plasma having passed through said modules and said cellular components are returned to said mammal (¶ [0063], the affinity capture agents are located outside the cartridge in a separate affinity cartridge). 

Regarding claim 17, Duffin and Howell do not administer a gal-3 binder to a mammal. Muntendam discloses a method wherein said gal-3 binder administered to said mammal is selected from the group consisting of modified citrus pectin, lactulosyl-1-leucine, antibodies specific for Gal-3, modified pectin having a molecular weight of no more than 1 KD, GCS 100 and mixtures thereof (¶ [0043] In some embodiments, a pectin may be obtained from a natural source …plant sources include fruits (e.g., apples, guavas, quince, pears, plums, gooseberries, oranges, lemons, grapefruits, other citrus fruits; ¶ [0041], a functional group of a pectin may be modified … at least some of the carboxyl groups of galacturonic acid may be esterified … at least some of the carboxyl groups may be alkyl methyl esters (e.g., methyl esters) … between about 10% and about 90% of the carboxyl groups may be esterified … a pectin may be acetylated … a pectin may be amidated). 
Muntendam treats symptoms of heart failure linked with Gal-3 (¶ [0006], [0034], [0062]). Regarding rationale and motivation to modify Duffin and Howell with the gal-3 binder of Muntendam, see discussion of claim 14 above. 
 
Regarding claim 18, Duffin discloses a method wherein an agent selected from the group consisting of a chemotherapeutic agent, an immune reaction enhancing agent, an antibiotic agent, and an antimicrobial agent is added to said withdrawn blood prior to its return to said mammal (¶ [0049] For viral infections, this action is accomplished by removing immunosuppressive viral glycoproteins and defective viral particles in conjunction with antiviral drug treatments). 
The limitation of an immune reaction enhancing agent is interpreted broadly to include Duffin’s antiviral drug treatment, since it assists the patient’s immune system in resisting a viral infection. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Duffin, Howell and Muntendam, further in view of Brown; John Martin et al. (US 20110091486 A1).
Regarding claim 19, Duffin, Howell and Muntendam lack chemotherapy or radiation therapy. Brown discloses a method for inhibiting post-irradiation tumor growth (¶ [0002], [0011]), comprising: 
administering a compound that inhibits vasculogenesis of cancer cells (¶ [0087], administration of an inhibitor of vasculogenesis that acts by inactivating BM-derived CD11b+/MMP-9+ cells, by inactivating MMP-9, and/or by inactivating HIF-1 alpha); 
wherein following said administration, said patient is treated with chemotherapy, radiation therapy or a pharmaceutical agent (¶ [0013] wherein said administering occurs before, during, or after a subject is exposed to radiation therapy; ¶ [0024] In some embodiments, the MMP inhibitory compound is administered before, during, or after the step of exposing the tumor to radiation therapy; ¶ [0098], An inhibitor of vasculogenesis may also be administered prior to radiation treatment and continued following radiation treatment, or administered during the course of a series of radiation treatments). 
Regarding the limitation of the level of gal-3 in said mammal being lower than it was prior to said apheresis, Brown administers radiation concurrently with other therapies (¶ [0013] wherein said administering occurs before, during, or after a subject is exposed to radiation therapy). A skilled artisan would have been able to incorporate Brown’s radiation therapy by administering consecutive doses of radiation and MMP inhibitor. 
Brown amplifies the effects of individual treatments by combining them (¶ [0159], As shown in the FIGS. 9A and 9B, AMD 3100 significantly inhibited the growth of irradiated tumors but not non-irradiated tumors in both early and late tumor models). One would be motivated to modify Duffin, Howell and Muntendam with Brown’s radiation therapy to provide a synergistic effect from combining a compound and other treatment modality. Therefore, it would have been obvious to modify Duffin, Howell and Muntendam with the radiation therapy of Brown in order to increase the effect of anti-cancer therapies. 

Double Patenting
The following patented applications are relevant to the claimed invention:
13/629932	Eliaz; Isaac	US 8764695 B2
15/081978	Eliaz; Isaac	US 10828413 B2
15/104302	Eliaz; Isaac	US 10953148 B2
15/214596 	Eliaz; Isaac 	US 10213462 B2

Each application claims a device or method for reducing a level of galectin-3 or TNF receptors in a mammal’s blood. However, none of the cited applications claim in combination the steps of selectively removing an amount of gal-3 and soluble TNF receptors from the blood of a mammal and administering a gal-3 binding agent. Therefore, none of the references are cited in a double patenting rejection.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kang; Hyun et al.	US 20080213319 A1
Lihme, Allan Otto Fog et al.	US 20050249724 A1
Sasaki, Satoshi et al.	US 20050032675 A1
Pluenneke, John D.	US 20030148955 A1
Smith; Henry John et al.	US 20130068691 A1
Kenley; Rodney S. et al.	US 20130248450 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781